Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Because of the Applicant’s amendment, the original objections to claims 1-3, 5-11, 13, 15, and 16, in the Office action filed October 22, 2020, are hereby withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, 13, 15, and 16 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claims 1 and 10, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the polymeric material has a permeability coefficient that in combination with the foil heat induction seal liner ensures that menthol stability within the container is maintained for at least one year.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, Page 5 Line 25 to Page 6 Line 7 and Page 10 Lines 1-5, filed March 22, 2021, with respect to the §103 rejections of claims 1 and , have been fully considered and are persuasive.  The §103 rejections of claims 1 and 10 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cerveny (2007/0023381) and Culligan (2010/0168074).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ROBERT J HICKS/Primary Examiner, Art Unit 3736